                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

CHRISTIAN X. HARRIS,                          )
                                              )
                       Petitioner,            )
                                              )
v.                                            )       Case No. CIV-19-530-PRW
                                              )
STATE OF OKLAHOMA,                            )
                                              )
                       Respondent.            )

                                             ORDER

       On June 25, 2019, United States Magistrate Judge Bernard Jones issued a Report and

Recommendation in this action. The Magistrate Judge recommended that Petitioner’s motion for

leave to proceed in forma pauperis (Dkt. 7) be denied and the action be dismissed without

prejudice unless Petitioner paid the full filing fee within twenty-one days of any order adopting

this Report and Recommendation. Petitioner was advised of his right to object to the Report and

Recommendation by July 16, 2019. A review of the file reveals that while Petitioner has filed no

objection, he paid the filing fee on July 10, 2019.

       Accordingly, upon de novo review, the Court:

       (1)     ADOPTS the Report and Recommendation (Dkt. 8) issued by the Magistrate Judge
               on June 25, 2019;

       (2)     DENIES Petitioner’s motion to proceed in forma pauperis; and

       (3)     RECOMMITS this action to the Magistrate Judge for further proceedings.

       IT IS SO ORDERED this 15th day of July, 2019.
